Citation Nr: 0727809	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  07-06 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from May 1942 to October 
1944.  The veteran is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In August 2007, the appellant's case was advanced on the 
docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and fulfilled the duty to assist 
her in developing that evidence.

2.  The veteran died in May, 2005.  The veteran's original 
certificate of death lists colon cancer as the immediate 
cause of death with lung cancer and hypertension listed as 
conditions leading to the cause of death; an amended 
certificate of death lists anxiety disorder as another 
significant condition contributing to death but not resulting 
in the underlying cause. 

3.  At the time of his death, the veteran was service 
connected for conversion reaction and a disfiguring scar of 
the face and lips.

4.  The preponderance of the competent evidence of record 
does not show a service-connected disability either caused or 
contributed materially or substantially to the cause of the 
veteran's death.


CONCLUSION OF LAW

A service-connected disease neither caused nor contributed 
substantially or materially to the veteran's death. 38 
U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.302, 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, in an October 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate a claim for Dependency and Indemnity 
Compensation (DIC) benefits to include service connection for 
a cause of death claim, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA, and the need for the 
appellant to advise VA of or submit any further evidence she 
has in her possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, private medical records, a VA opinion report, and 
various statements from the appellant and her representative.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim, any question as to an effective date is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II. Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 
3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. 
App. 34, 36 (1996).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: her multiple contentions; the 
veteran's service medical records; private medical records 
and opinions; an opinion from a VA physician; a police 
report; and two versions of the veteran's death certificate.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The appellant asserts that the veteran's service-connected 
conversion reaction with resultant anxiety and delirium 
hastened the veteran's death because his condition could not 
be stabilized.  Additionally, she states that the veteran 
thought he was serving in World War II during the last months 
of his life and became aggressive.  The appellant contends 
the veteran had numerous hallucinations and thought he saw 
German soldiers trying to break into their home.  

The veteran died on May [redacted], 2005.  His original certificate 
of death lists colon cancer as the immediate cause of death 
with lung cancer and hypertension listed as conditions 
leading to the cause of death.  The appellant was married to 
the veteran at the time of his death.  At the time of the 
veteran's death, he was service connected for conversion 
reaction and a disfiguring scar of the face and lips.  No 
autopsy was performed.

The Board notes that the veteran was never in combat.  The 
veteran's service personnel records reflect that he was 
diagnosed with psychoneurosis, hysteria, severe, and was 
pronounced unfit for duty in July 1944.  In May 1944, the 
veteran lost the use of his legs after a parachute jump in 
England.  The resulting paraplegia was deemed to be 
psychosomatic by psychiatrists.  The veteran spent the period 
between May 1944 to October 1944 in military hospitals being 
treated for his psychiatric condition.  He was given a 
medical discharge for psychoneurosis in October 1944.  There 
also is no evidence or indication from the records that the 
veteran was injured in combat.  An April 1943 service medical 
record shows  treatment for knife wounds to the veteran's 
left cheek and lip incurred during a personal assault while 
on a pass in Fayetteville, North Carolina.  Given the above, 
the bases for the appellant's contention that the veteran's 
delirium was due to his combat experience are flawed, as the 
record shows that the veteran never experienced combat in any 
form.

The Board notes that two different versions of the veteran's 
certificate of death have been submitted.  The original 
certificate is date stamped May [redacted], 2005 by the medical 
examiner's office and was received at the VA on July 28, 
2005.  An amended certificate of death is date stamped 
September 14, 2005 by the medical examiner's office.  The 
only difference between the two versions is that "Anxiety 
Disorder" is listed on the amended certificate of death 
under: other significant condition contributing to death but 
not resulting in the underlying cause.  The Board notes that 
there is no notation that the certificate was amended; as 
there is no change in the date certified or the signature of 
the certifier.  Additionally, there is no indication of who 
made the change to the death certificate or the basis as to 
why a change was made.  Due to the lack of evidence 
concerning why, and when, the change was made to the 
veteran's death certificate and in light of the medical 
evidence of record, the Board finds the original death 
certificate has more probative value than the second death 
certificate received by the RO.  Furthermore, the evidence 
discussed below shows that the veteran's delirium was caused 
by the strong pain medications he was taking while battling 
nonservice-connected cancer.  

A death summary dated July 2005 was issued by Dr. D., who had 
treated the veteran a number of times in the past and saw him 
for end-of-life care as well.  Dr. D. stated that the veteran 
expired primarily due to complications from colon cancer and 
lung cancer and that he probably expired from an aspiration 
event with no attempt to resuscitate him.  

Additionally, the appellant has submitted two medical 
opinions from the aforementioned Dr. D.  In an April 2006 
opinion, Dr. D. indicates that the necessity for the veteran 
to be admitted to a hospice at the end of his life could be 
attributed to his delirium which could have been related to 
his post-traumatic stress disorder (PTSD).  As discussed 
above, the veteran was not service-connected for PTSD and 
never experienced combat.  In an October 2006 opinion, Dr. D. 
stated that PTSD did not cause the veteran's death, but it 
could have contributed to his necessity for skilled care at 
the end of his life.  Additionally, Dr. D indicated that the 
veteran's delirium was related to the medication taken for 
his multiple cancers, and this was adversely influenced by 
the veteran's PTSD.  The view that the veteran's medication 
was the primary cause of his delirium is echoed by Dr. M., 
who conducted a psychiatric examination of the veteran during 
May 2005.  Dr. M. stated that the veteran's agitation was 
probably the result of delirium caused by the narcotics he 
was taking.  Dr. M. went on to observe that it is very common 
to have delirium as a result of narcotic pain management.  
Both medical doctors indicated that the veteran's delirium 
was caused by his pain medication; contrary to the 
appellant's contention that the medication was given for the 
veteran's psychiatric state.  

In an Emergency Admission note dated May 21, 2005, Dr. D. 
states that the veteran was not agitated or belligerent 
towards anyone in the room and was getting along well with 
his wife.  A private hospital treatment record dated May 25, 
2005 shows that the veteran was less aggressive, it was 
suspected that this was due to the effects of the narcotics 
dissipating.  In an entry dated May 26, 2005, the same doctor 
stated that the veteran was alert and cooperative.  On May 
28, 2005, the doctor wrote that the patient was lying in bed 
quietly, with no change indicated on May 29, 2005.  The 
progress record reflects that, on May [redacted], 2005, the veteran 
was pronounced dead due to lung cancer.  Thus, the record 
indicates that at the end of the veteran's life his 
psychiatric condition had stabilized.     

In a December 2006 VA review of the claims file, the VA 
physician noted that the veteran was on narcotic and 
psychotropic drugs for chronic pain just prior to his death.  
The VA physician opined that the veteran's service-connected 
conversion reaction was less likely as not a contributing 
factor, a cause of, or a hastening factor in the veteran's 
death.  The examiner added that the veteran's numerous pain 
medications contributed to his delirium, which is a theory 
also advanced in medical opinions from his treating 
physicians, Dr. M. and Dr. D.  The VA physician stated that 
the delirium in and of itself did not hasten or cause the 
veteran's death; but rather his death was caused by 
metastatic cancer.   

In light of the above, the Board finds that the preponderance 
of the evidence simply does not support a finding that the 
veteran's death was related to service or a service-connected 
disability.

In making this determination, the Board does not wish to 
indicate any lack of sympathy for the appellant.  However, as 
detailed above, the preponderance of the evidence is against 
the claim and it must be denied.

The Board acknowledges the appellant's contentions, and those 
made on her behalf by her representative, that the veteran's 
death is related to a service-connected disability.  The 
Board observes, however, that they, as laypersons, are not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition or death.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


